Citation Nr: 0033706	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-12 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
post-traumatic stress disorder (PTSD), currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased disability evaluation for 
lumbosacral strain with left radiculopathy and degenerative 
joint disease, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The veteran served in active service from October 
1949 to October 1953.

The Board notes that, in the June 1999 VA form 9 (Appeal to 
Board of Veterans' Appeals), the veteran requested a hearing 
before a hearing officer, and thus, the hearing was scheduled 
for August 17, 1999.  However, in a July 1999 VA form 21-4138 
(Statement in Support of Claim), the veteran indicated that 
he wished to cancel the scheduled hearing.  As the record 
does not contain further indication that the veteran or his 
representative have requested that the hearing be 
rescheduled, the Board deems the veteran's June 1999 request 
for a hearing withdrawn.  See 38 C.F.R. § 20.700-20.704 
(1999).

Additionally, as the Board finds that further development is 
necessary with respect to the claim of entitlement to an 
increased disability evaluation for lumbosacral strain with 
left radiculopathy and degenerative joint disease, currently 
evaluated as 40 percent disabling, that issue will be 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's PTSD is characterized by avoidant behavior, 
and problems with temper and irritability.  Also, he was last 
employed in the early 1980s as he had to quit due to his 
physical disabilities, which include COPD, and lower back and 
left leg problems.  However, he does not present evidence of 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events). 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 
9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  See HR 4864, Veterans Claims 
Assistance Act of 2000 (November 9, 2000) (to be codified at 
38 U.S.C. § 5103A).  The veteran has had the benefit of VA 
examinations in 1998 and 1999, and has been given the 
opportunity to have a personal hearing but canceled such 
hearing, as per a July 1999 VA form 21-4138 (Statement in 
Support of Claim).  The Board is not aware of any additional 
relevant evidence that has not been obtained and associated 
with the claims file.  Under these circumstances, the Board 
finds that no further duty to assist the veteran is required.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v Derwinski, 1 Vet. App. 49, 55-
57 (1990). 

In this case, in an October 1994 rating decision, the veteran 
was awarded service connection and a 10 percent evaluation 
for PTSD under Diagnostic Code 9411, effective October 1993.  
Subsequently, in a July 1998 VA form 21-4138, the veteran 
indicated that is currently seeking an increased rating in 
excess of 10 percent for his PTSD.

With respect to the applicable law, the applicable schedular 
criteria incorporate the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  Under these schedular criteria, for an 
increased disability evaluation in excess of 10 percent, 
which in this case the next step would be a 30 percent, the 
veteran must show his PTSD is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See id.

A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships). See id.

Lastly, a 100 percent evaluation is assigned when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.  See 
id.

With respect to the evidence of record, a January 1994 VA 
examination report indicates the veteran reported he slept 4 
to 5 hours per night with some nightmares.  During the 
examination, he was neatly dressed, pleasant and cooperative.  
He was alert and oriented times 4, had intact memory, and had 
logical and goal oriented thoughts.  Also, he was found to 
have good relationship to reality, and insight and judgment.  
No thought disorder, organic process, or suicidal/homicidal 
ideation was noted.  Furthermore, he had average 
intelligence, euthymic affect with some anger at times, 
stable volition and stable appetite.  Lastly, the examination 
report shows the veteran indicated that he tried to shut out 
any bad feelings.  His diagnosis was minimal to moderate 
PTSD, and he was assigned a global assessment of functioning 
(GAF) score of 60 for 1994 and the prior year , which 
according to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), equates to moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers.).

In September 1998, the veteran underwent an additional VA 
examination, which revealed he was divorced and remarried, 
and had 6 children from his first marriage.  At that time, he 
appeared older than the stated age, was dressed casually, and 
had fair hygiene.  During the examination, he denied problems 
with alcohol, although admitted that he drank 1 to 2 cans of 
beer everyday with a friends; he met with this friend at 
least once a day and spent 2 to 3 hours with this friend.  
Although he lived apart from his current wife, he was not 
separated and was able to do his own grocery shopping and 
cooking.  Upon examination, he did not present evidence of 
clear cut obsessions, compulsions, phobias or panic attacks.  
He had good recent and remote memory, was able to relate 
well, was relaxed with good eye contact and good facial 
expressions, and was able to sleep the entire night without 
any dreams.  In addition, he did not have suicidal/homicidal 
ideation, hallucinations, delusions, paranoia, symptoms of 
hyper arousal, recurrent intrusive recollections of the war, 
or sense of numbing or avoidance.  He was not deemed to be 
homebound from the psychological point of view.  His 
diagnosis was PTSD, and his GAF score was 70 for 1998 and the 
prior year, which according to the DSM-IV equates to some 
mild symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household), but 
generally functioning pretty well, and with some meaningful 
interpersonal relationships.  The examiner further noted that 
no worsening of the veteran's PTSD was found at this time.   

Lastly, a May 1999 VA examination report revealed the veteran 
reported he got mad quicker than he used to and tended to get 
irritated easily.  He was not working at that time, was 
disabled due to chronic obstructive pulmonary disease (COPD) 
in addition to having problems with his lower back and left 
leg, and was last employed in the early 1980s as he had to 
quit because of his physical disabilities.  He was able to 
sleep about 6 to 7 hours per night without nightmares.  He 
was divorced with six kids and currently had a "lady 
friend."  Also, he reported he no longer used alcohol, but 
he used to drink and got a couple of DUIs when he was young.  
Additionally, objective findings included no evidence of 
flashbacks or intrusive thoughts, although he had problems 
with temper and irritability.  He was oriented to time, 
place, person and situation; cooperative; and without unusual 
behavior or mannerism.  And, he did not present evidence of 
current suicidal thoughts, although had had suicidal thoughts 
in the past and thoughts of hurting others but no plan or 
intent.  He had appropriate and pleasant affect, and had good 
eye contact, without evidence of thought disorder or 
psychosis.  Lastly, the examiner opined that the veteran's 
PTSD had not significantly increased since his last exam, 
diagnosed the veteran with history of PTSD and assigned him a 
GAF score of 65-70, which according to the DSM-IV equates to 
some mild symptoms (e.g. depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well, and with 
some meaningful interpersonal relationships. 

Upon a review of the evidence, the Board finds that the 
veteran's PTSD is characterized by avoidant behavior, 
including shutting out bad feelings, has problems with temper 
and irritability, and last worked in the early 1980s as he 
had to quit due to his physical disabilities, which the 
evidence shows include COPD, and lower back and left leg 
problems.  However, he does not meet the criteria for an 
increased rating in excess of 10 percent for PTSD because he 
does not present evidence of depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss (such as forgetting 
names, directions, recent events).  See 38 C.F.R. §§ 4.125-
4.130, Diagnostic Code 9411 (1999).

The evidence shows that, although in 1994 he was able to 
sleep only 4 to 5 hours and had some nightmares, as per the 
May 1999 VA examination report he is now able to sleep about 
6 to 7 hours per night without nightmares.  He does not have 
obsessions, compulsions, phobias or panic attacks, 
flashbacks, delusions, paranoia, or symptoms of hyper 
arousal.  He has good recent and remote memory, and the 
evidence does not show that his mood is characterized as 
depressed or that he has anxiety.  In this respect, the law 
is clear that, where an increase in a disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco, supra.

Additionally, during the 1994, 1998 and 1999 VA examinations, 
the veteran was found to be neatly dressed with fair hygiene, 
pleasant, cooperative, alert and oriented.  He had logical 
and goal oriented thoughts, good relationship to reality, and 
good insight and judgment.  He did not have problems with 
alcohol, and had close relationships with other people, 
including a friend and a "lady friend."   Although he has 
reported suicidal/homicidal thoughts in the past, he 
currently does not have such thoughts/ideations.  He also 
does not have recurrent intrusive recollections of the war, 
or  a thought disorder or psychosis.

Lastly, the veteran's GAF scores have ranged from 60 to 70.  
In this respect, the veteran's rage of GAF scores, at its 
lowest end (60), equates to moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers.), and at its highest end (70), equates to some mild 
symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household), but 
generally functioning pretty well, and with some meaningful 
interpersonal relationships.

Given the above discussion, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's PTSD.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b) as amended by HR 
4864, Veterans Claims Assistance Act of 2000 (November 9, 
2000); Gilbert, 1 Vet. App. at 55-56. 

Finally, the Board finds that an increase on an 
extraschedular basis is not warranted.  The Code of Federal 
Regulations, at 38 C.F.R. § 3.321(b) (1999), provides that, 
in "exceptional case[s], where the schedular evaluations are 
found to be inadequate, . . . an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities . . ." may be granted.  Generally speaking, for 
a specific case to be deemed "exceptional," it should present 
"such an exceptional or unusual disability picture[,] with 
such related factors as marked interference with employment 
or frequent periods of hospitalization[,] as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b) (1999).

The Board acknowledges that the veteran appears to have been 
last employed during the early 1980s.  However, the evidence 
does not show that the veteran's PTSD constitute an 
"exceptional case" as to allow for the assignment of an 
extraschedular rating.  Indeed, the record does not show 
either that the veteran's PTSD per se subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board in this case.  And, as is apparent from the 
foregoing discussion, it cannot be said that the schedular 
rating criteria are inadequate in this instance. 


ORDER

An evaluation in excess of 10 percent for PTSD is denied.


REMAND

The veteran claims that his service-connected lumbosacral 
strain with left radiculopathy and degenerative joint disease 
is more severely disabling than reflected in the currently 
assigned 40 percent evaluation.  A preliminary review of the 
record discloses that additional action by the RO is required 
before the Board can adjudicate this issue.  While the Board 
regrets the delay associated with this remand, this action is 
necessary to ensure that the veteran's claim is fairly 
adjudicated. 

The Board finds that the veteran should be afforded a VA 
examination to accurately evaluate the level of disability 
due to his service-connected back disability, as opposed to 
other nonservice-connected disorders.  In this respect, in 
addition to his service-connected back disability, the 
evidence shows the veteran also presents evidence of an 
epidural mass filling most of the spinal cord from L3 to the 
lowest aspect of the thecal sac compatible with metastatic 
carcinoma. 

Specifically, the Board notes that a May 1999 VA examination 
report shows the veteran's diagnosis was degenerative disk 
disease of the lumbar spine with between moderate to 
moderate-severe functional loss, and left lumbar 
radiculopathy.  Medical records from the Muskogee Regional 
Medical Center (MRMC) dated September 1999 reveal the veteran 
was hospitalized from September 7, 1999 to September 13, 1999 
for severe low back pain, weakness in both legs, and 
decreased sensation over the plantar aspect of both feet.  At 
this time, the veteran's denied a history of recent trauma or 
fall, and his pain was reported to be mainly in his lower 
back, which radiated to the buttocks, thighs and legs.  His 
discharge examination was acute exacerbation of low back pain 
with radicular symptoms.

However, medical records from the Muskogee VA Medical Center 
(VAMC) dated from September 1999 to October 1999 indicate 
that the veteran was hospitalized at the MRMC on September 7, 
1999 after falling at home and not being able to get up, and 
was subsequently transferred to the Muskogee VAMC on 
September 13, 1999.  Upon testing, the veteran's back 
revealed degenerative disease, sclerotic new bone formation 
at L5-S1, bilateral spinal stenosis at L3-S1, L4-5 
degenerative joint disease with sclerosis and osteophytosis, 
and L3-4 disk bulging.  Electromyography (EMG) testing 
revealed L5 radiculopathy.  And, upon physical examination, 
the veteran had limited range of motion and positive 
stiffness of the hips and knees.  He had loss of muscle mass 
of the quadriceps of both lower extremities.  Additionally, 
upon Magnetic Resonance Imaging (MRI) examination, he 
presented evidence of an epidural mass filling most of the 
spinal canal from L3 to the lowest aspect of the thecal sac 
compatible with metastatic carcinoma.  The veteran also 
presented evidence of abnormal signal to the bone of L1-3 
compatible with metastatic carcinoma of the vertebral bodies.  
Lastly, bone scan examination revealed intense lumbar 
vertebral lesion metastatic disease at L1, which was deemed 
more likely than compression fracture in view of the 
veteran's clinical history.  He also presented mid to right 
lower lumbar spine abnormality suggestive of degenerative 
disease.

Given the above discussed medical evidence, the Board finds 
that the veteran should be scheduled to undergo a VA 
examination by appropriate specialists, following which the 
examiners should, to the extent possible, distinguish 
symptoms attributable to the veteran's service-connected 
lumbosacral strain with left radiculopathy and degenerative 
joint disease from other diagnosed back disorders.  
Additionally, the examiners should explain the percentage or 
degree of impairment that represents impairment due solely to 
the service-connected lumbosacral strain with left 
radiculopathy and degenerative joint disease.  If the 
examiners are not able to distinguish the symptoms/degree of 
impairment due to lumbosacral strain with left radiculopathy 
and degenerative joint disease from any other diagnosed back 
disorders, the RO should consider the decision of Mittleider 
v. West, 11 Vet. App. 181 (1998) (prescribing that, under 
such circumstances, the reasonable doubt doctrine dictates 
that all psychiatric symptoms be attributed to the service-
connected disability) in the adjudication of the claim. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1. (a)  The RO should schedule the 
veteran for VA examinations in the 
appropriate specialties.  The claims 
folder and a copy of this remand must be 
made available to and be thoroughly 
reviewed by the examiners in connection 
with the examinations.  All necessary 
tests and studies should be conducted in 
order to ascertain the severity of the 
veteran's service-connected lumbosacral 
strain with left radiculopathy and 
degenerative joint disease.

(b)  It is requested that the VA 
examiners discuss and reconcile any 
contradictory evidence regarding the 
level of the veteran's functional 
impairment.  After a review of the claims 
file, including these records, the 
examiners should confer and discuss the 
veteran's case and thereafter render a 
medical opinion as to which of the 
veteran's symptomatology and/or 
functional and occupational impairment is 
attributable to the service-connected 
lumbosacral strain with left 
radiculopathy and degenerative joint 
disease, as opposed to any nonservice-
connected condition(s).  If it is 
impossible to distinguish the 
symptomatology and/or functional or 
occupational impairment due to the 
nonservice-connected condition(s), the 
examiners should so indicate.  The 
examiners should specifically comment 
whether the veteran's disability picture 
is consistent with that of pronounced 
intervertebral disc syndrome with 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of a 
diseased disc with little intermittent 
relief.  With respect to service-
connected lumbar spine disability alone, 
the examiners should indicate whether 
there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
lumbar spine due to any of the following: 
(1) pain on use, including flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
These determinations should be expressed 
in terms of the degree of additional 
range of motion loss.  The examiners 
should also describe the degree of any 
additional range of motion lost due to 
pain on use or during flare-ups.  On the 
basis of both current examination 
findings and a thorough review of all 
records in the claims files, the 
examiners should express an opinion 
regarding the overall degree of 
impairment resulting from the veteran's 
service-connected lumbosacral strain with 
left radiculopathy and degenerative joint 
disease and its effect on his ability to 
work.  The examination report must 
include the rationale for all opinions 
expressed.

2.  Thereafter, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this Remand, and, if not, 
the RO should implement corrective 
procedures.

3.  The RO should readjudicate the 
veteran's claim for an evaluation in 
excess of 40 percent for lumbosacral 
strain with left radiculopathy and 
degenerative joint disease, including 
consideration of the holding in 
Mittleider v. West, 11 Vet. App. 181 
(1998).  If the determination of this 
claim remains adverse to the veteran, he 
and his representative should be 
furnished with a supplemental statement 
of the case and given an opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals



 



